Name: Commission Regulation (EEC) No 3940/87 of 21 December 1987 amending Council Regulations (EEC) No 103/76, (EEC) No 104/76, (EEC) No 105/76, (EEC) No 2203/82, (EEC) No 3117/85 and Commission Regulations (EEC) No 3321/82, (EEC) No 3510/82, (EEC) No 3598/83, (EEC) No 3611/84, (EEC) No 254/86 and (EEC) No 314/86
 Type: Regulation
 Subject Matter: tariff policy;  marketing;  fisheries
 Date Published: nan

 Avis juridique important|31987R3940Commission Regulation (EEC) No 3940/87 of 21 December 1987 amending Council Regulations (EEC) No 103/76, (EEC) No 104/76, (EEC) No 105/76, (EEC) No 2203/82, (EEC) No 3117/85 and Commission Regulations (EEC) No 3321/82, (EEC) No 3510/82, (EEC) No 3598/83, (EEC) No 3611/84, (EEC) No 254/86 and (EEC) No 314/86 Official Journal L 373 , 31/12/1987 P. 0006 - 0014 Finnish special edition: Chapter 4 Volume 3 P. 0075 Swedish special edition: Chapter 4 Volume 3 P. 0075 COMMISSION REGULATION (EEC) N ° 3940/87of 21 December 1987amending Council Regulations (EEC) N ° 103/76, (EEC) N ° 104/76, (EEC) N ° 105/76, (EEC) N ° 2203/82, (EEC) N ° 3117/85 and Commission Regulations (EEC) N ° 3321/82, (EEC) N ° 3510/82, (EEC) N ° 3598/83, (EEC) N ° 3611/84, (EEC) N ° 254/86 and (EEC) N ° 314/86THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 15 thereof, Whereas, taking account of the introduction of a combined goods nomenclature based on the harmonized system, the tariff nomenclature included in Council Regulation (EEC) N ° 3796/81 (2) has been amended, with effect from 1 January 1988, in accordance with the said nomenclature by Council Regulation (EEC) N ° 3759/87 (3); Whereas, as a consequence, it is necessary to amend certain Regulations implementing Regulation (EEC) N ° 3796/81, HAS ADOPTED THIS REGULATION: Article 1The Regulations referred to in the title shall be amended in accordance with the Annex. Article 2This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1987. For the CommissionAntÃ ³nio CARDOSO E CUNHAMember of the CommissionSPA:L373UMBE02.96FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 29 Zeilen; 1630 Zeichen; Bediener: FRST Pr.: A; Kunde: ................................ (1) OJ N ° L 256, 7. 9. 1987, p. 1. (2) OJ N ° L 379, 31. 12. 1981, p. 1. (3) OJ N ° L 359, 21. 12. 1987, p. 1. ANNEX Amendments to Regulations relating to Regulation (EEC) No 3796/81VIII. Council Regulation (EEC) No 103/76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish (1), as last amended by Regulation (EEC) No 3396/85 (2), is hereby amended as follows: 1. Article 3 is replaced by the following: 'Article 3Marketing standards are hereby laid down for the following species of saltwater fish, falling within heading No 0302 of the combined nomenclature, with the exception of fish in pieces: - herring of the species Clupea harengus, - sardines of the species Sardina pilchardus, - spiny dogfish (Squalus acanthias), - spotted dogfish (Scyliorhinus spp.), - redfish (Sebastes spp.), - cod of the species Gadus morhua, - coalfish (Pollachius virens), - haddock (Melanogrammus aeglefinus), - whiting (Merlangus merlangus), - ling (Molva spp.), - mackerel of the species Scomber scombrus, - mackerel of the species Scomber japonicus, - anchovies (Engraulis spp.), - plaice (Pleuronectes platessa), - hake of the species Merluccius merluccius, - megrim (Lepidorhombus spp.), - Ray's bream (Brama spp.), - monkfish (Lophius spp.).'2. In Annex B: - 'of the species Clupea harengus' is added after 'Herring', - 'of the species Sardina pilchardus' is added after 'Sardines', - '(Scyliorhinus spp.)' is added after 'Spotted dogfish', - '(Squalus acanthias)' is added after 'Spiny dogfish', - '(Sebastes spp.)' is added after 'Redfish', - 'of the species Gadus morhua' is added after the first reference to cod, - 'Saithe' is replaced by 'Coalfish (Pollachius virens)', - the second reference to cod is replaced by 'Haddock (Melanogrammus aeglefinus)', - '(Merlangus merlangus)' is added after 'Whiting', - '(Molva spp.)' is added after 'Ling', - 'Mackerel/Spanish mackerel' is replaced by 'Mackerel of the species Scomber scombrus and Scomber japonicus', - '(Engraulis spp.)' is added after 'Anchovies', - '(Pleuronectes platessa)' is added after 'Plaice', - '(Merluccius merluccius)' is added after 'Hake', - '(Lepidorhombus spp.)' is added after 'Megrim', - '(Brama spp.)' is added after 'Ray's bream', - '(Lophius spp.)' is added after 'Monkfish'. VIII. Council Regulation (EEC) N ° 104/76 of 19 January 1976, laying down common marketing standards for shrimps (Crangon crangon), edible crabs (Cancer pagurus) and Norway lobsters (Nephrops norvegicus) (1), as last amended by Regulation (EEC) No 3118/85 (2), is hereby amended as follows: Article 1 is replaced by the following: 'Article 1Marketing standards are hereby laid down for the following crustaceans, whether live, fresh, chilled or cooked by steaming or by boiling in water: - shrimps of the species Crangon crangon, falling within subheading 0306 23 31 or 0306 23 39 of the combined nomenclature, - edible crabs (Cancer pagurus), falling within subheading 0306 24 30 of the combined nomenclature, - Norway lobsters (Nephrops norvegicus) falling within subheading 0306 29 30 of the combined nomenclature.'VIII. Council Regulation (EEC) No 105/76 of 19 January 1976 on the recognition of producer's organizations in the fishing industry (3) is hereby amended as follows: In Article 1 (2) '03.01 to 03.03' is replaced by '0301 to 0307'. IIIV. Council Regulation (EEC) N ° 2203/82 of 28 July 1982 laying down general rules for the granting of a carry-over premium for certain fishery products (4), as last amended by Commission Regulation (EEC) No 3512/82 (5), is hereby amended as follows: The Annex is replaced by the following: VIII. 'ANNEX>TABLE>SPA:L373UMBE03.97FF: 1UEN; SETUP: 01; Hoehe: 520 mm; 138 Zeilen; 4780 Zeichen; Bediener: FRST Pr.: A; Kunde: 40735 L373UMBE03 IIIV. Council Regulation (EEC) N ° 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory indemnities in respect of sardines (1) is hereby amended as follows: Where in the title and in the text 'sardines' appears, it is replaced by 'sardines of the species Sardina pilchardus'. IIVI. Commission Regulation (EEC) N ° 3321/82 of 9 December 1982, laying down detailed rules for the granting of a carry-over premium for certain fishery products (2), as last modified by Regulation (EEC)N ° 4101/86 (3), is hereby amended as follows: Annex I is replaced by the following: VIII. 'ANNEX I>TABLE>IVII. Commission Regulation (EEC) N ° 3510/82 of 23 December 1982 fixing the conversion factors applicable to tuna (4) is hereby amended as follows: 1. Where in the title and the text (excluding the Annex) 'tuna' appears, it is replaced by 'fish of the genera Thunnus and Euthynnus'; 2. In the title of section I of the Annex 'tuna' is replaced by 'fish of the genera Thunnus and Euthynnus'. VIII. Commission Regulation (EEC) N ° 3598/83 of 20 December 1983 on the notification of prices and fixing the list of representative wholesale markets and ports for fishery products (5), as last amended by Regulation (EEC) N ° 2326/86 (6), is hereby amended as follows: A. Part I of the Annex is replaced by the following: VIII. A. "I. . 'I. Products listed in Annex I A to Regulation (EEC) N ° 3796/81 1. Plaice (Pleuronectesplatessa)the combined markets ofEsbjerg/ThyboroenLowestoftHamburgIJmuidenZeebruggeFigueira da FozPÃ ³voa do VarzimMatosinhosVIII. VIII. A. "I. . 2. Herring of the species Clupea harengusthe combined markets ofthe combined markets ofthe combined markets ofBoulogne-sur-MerBremerhaven/CuxhavenFehmarn/Kiel/MaasholmHirtshals/SkagenKillybegsLerwickthe combined markets ofMallaig/Oban/Ullapool/StornowayRossavealthe combined markets ofScheveningen/IJmuiden 3. Cod of the speciesGadus morhuathe combined markets ofthe combined markets ofAberdeen/PeterheadBoulogne-sur-MerBremerhaven/Cuxhaventhe combined markets ofHeiligenhafen/Kielthe combined markets ofEsbjerg/Thyboroenthe combined markets ofGrimsby/HullHowthIJmuidenOstendeSan SebastianLa CoruÃ ±aVigo 4. Sardines of the speciesSardina pilchardus(a) AtlanticLa TurballeSaint-GuÃ ©nolÃ ©Santa Eugenia de RiveiraSadaVigoMatosinhosPenicheFigueira da FozOlhÃ £oPortimÃ £o(b)MediterraneanKavalathe combined markets ofAncona/Cesenaticothe combined markets ofChioggia/Porto GaribaldiMarseillePatrasPort-VendresSalernoSalonikaSciaccaSÃ ¨teTrapaniViareggioCastellÃ ³nTarragona 5. Haddock(Melanogrammusaeglefinus)the combined markets ofthe combined markets ofAberdeen/PeterheadBoulogne-sur-MerBremerhaven/Cuxhaventhe combined markets ofGrimsby/Hullthe combined markets ofHanstholm/ThyboroenIJmuidenKillybegsLorientOstende 6. Coalfish(Pollachius virens)the combined markets ofthe combined markets ofAberdeen/PeterheadBoulogne-sur-MerBremerhaven/Cuxhaventhe combined markets ofGrimsby/Hullthe combined markets ofHirtshals/SkagenIJmuidenLorient 7. Mackerel of thespeciesScomber scombrusBoulogne-sur-MerCastletownbereConcarneauDouarnenezFalmouththe combined markets ofHirtshals/SkagenIJmuidenKillybegsthe combined markets ofMallaig/UllapoolNewlynPiraeusPlymouthBermeoLa CoruÃ ±aVigoOlhÃ £oSetÃ ºbalMatosinhosPortimaoPeniche 8. Mackerel of thespeciesScomber japonicusPunta UmbriaAdraOlhÃ £oSetÃ ºbalMatosinhosPortimÃ £oPeniche 9. Dogfish(Squalus acanthiasand Scyliorhinusspp.)the combined markets ofBoulogne-sur-MerBremerhaven/CuxhavenFleetwoodGrimsbyIJmuidenLorientLowestoftOstendeLisbonSesimbraNazarÃ ©MatosinhosFigueira da FozPortimÃ £o10. Redfish(Sebastes spp.)the combined markets ofBoulogne-sur-MerBremerhaven/CuxhavenOstende11. Whiting(Merlangusmerlangus)the combined markets ofAberdeen/PeterheadBoulogne-sur-MerIJmuidenLorientSPA:L373UMBE3A.96FF: 1UEN; SETUP: 01; Hoehe: 775 mm; 256 Zeilen; 4791 Zeichen; Bediener: FRST Pr.: A; Kunde: 40735 Umbruch 3 A England VIII. A. VIII. A. "I. . 12. Ling (Molva spp.)the combined markets ofthe combined markets ofAberdeen/PeterheadBremerhaven/CuxhavenIJmuidenLorientNewlynOstende13. Anchovies(Engraulis spp.)the combined markets ofthe combined markets ofAncona/CesenaticoChioggia/Porto GaribaldiKavalaPatrasPiraeusPort-VendresSaint-Jean-de-LuzSalernoSalonikaSciaccaTrapaniViareggioAdraBarbateBermeoQuetariaTarragonaFigueira da FozMatosinhosPortimÃ £oSetÃ ºbalOlhÃ £o14. Hake of the speciesMerluccius merlucciusAyrLa RochelleLorientLa CoruÃ ±aMarÃ ­nVigoPasajesOndarrÃ ³aAlgecirasOlhÃ £oMatosinhosLisbonPÃ ³voa do VarzimSetÃ ºbal15. Megrim(Lepidorhombus spp.)ConcarneauLe GuilvinecDouarnenezIJmuidenthe combined markets ofAberdeen/PeterheadNewlynOndÃ ¡rroaLa CoruÃ ±aVigoPÃ ³voa do VarzimMatosinhosFigueira da Foz16. Ray's bream(Brama spp.)VigoSanta Eugenia de RiveiraSesimbraOlhÃ £oSetÃ ºbalLisbon17. Monkfish(Lophius spp.)ConcarneauLe GuilvinecLorientZeebruggeIJmuidenthe combined markets ofAberdeen/PeterheadNewlynOndÃ ¡rroaAvilÃ ©sLa CoruÃ ±aVigoMarÃ ­nPenicheMatosinhosLagosPÃ ³voa do VarzimSesimbraFigueira da FozVila Real de SantoAntÃ ³nio'B. In part V of the Annex: 1. In point 2, 'Todarodes sagittatus' is replaced by 'Ommastrephes sagittatus'. 2. In point 5, '(Octopus spp.)' is added after 'Octopus'. C. In part VI of the Annex 'All species of tunny' is replaced by 'Tuna (Thunnus spp.), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus'. IIIX. Commission Regulation (EEC) N ° 3611/84 of 20 December 1984 fixing the conversion factors for frozen squid (1), as last amended by Regulation (EEC) N ° 4104/86 (2), is hereby amended as follows: The Annex is replaced by the following: 'ANNEXConversion factors applicable to the different species and forms of presentation of frozen squid>TABLE>IIIX. Commission Regulation (EEC) N ° 254/86 of 4 February 1986 laying down detailed rules for the progressive abolition of the quantitative restrictions applicable in the Member States other than Spain and Portugal for preserved sardines and tuna originating in Spain (1) is hereby amended as follows: - In Article 2, first indent, 'sardines falling within subheading 16.04 D' is replaced by 'sardines of the species Sardina pilchardus, falling within heading N ° 1604'. - In Article 2, second indent, 'tuna falling within subheading 16.04 E' is replaced by 'tuna (Thunnus spp.), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, falling within heading N ° 1604'. IIXI. Commission Regulation (EEC) N ° 314/86 of 11 February 1986 laying down detailed rules for the grant of a storage premium for certain fishery products (1) is hereby amended as follows: Annex I is replaced by the following: XIII. 'ANNEX I>TABLE>SPA:L373UMBE3B.96FF: 1UEN; SETUP: 01; Hoehe: 778 mm; 215 Zeilen; 4258 Zeichen; Bediener: FRST Pr.: A; Kunde: 40735 L 373 (1) OJ N ° L 20, 28. 1. 1976, p. 29. (2) OJ N ° L 322, 3. 12. 1985, p. 1. (1) OJ N ° L 20, 28. 1. 1976, p. 35. (2) OJ N ° L 297, 9. 11. 1985, p. 3. (3) OJ N ° L 20, 28. 1. 1976, p. 39. (4) OJ N ° L 235, 10. 8. 1982, p. 4. (5) OJ N ° L 368, 28. 12. 1982, p. 35. (1) OJ N ° L 297, 9. 11. 1985, p. 1. (2) OJ N ° L 351, 11. 12. 1982, p. 20. (3) OJ N ° L 379, 31. 12. 1986, p. 11. (4) OJ N ° L 368, 28. 12. 1982, p. 27. (5) OJ N ° L 357, 21. 12. 1983, p. 17. (6) OJ N ° L 202, 25. 7. 1986, p. 23. (1) OJ N ° L 333, 21. 12. 1984, p. 41. (2) OJ N ° L 379, 31. 12. 1986, p. 17. (1) OJ N ° L 31, 6. 2. 1986, p. 13. (2) OJ N ° L 39, 14. 2. 1986, p. 8.